DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Claim Objections
Claim 23 is objected to because of the following informalities:  On page 12, line 4, Claim 23 states, “interpret a second force magnitude of the second input”. There is a lack of antecedent basis for “the second input”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czelnik et al. (USPGPUB 2016/0195931—hereinafter “Czelnik”).
 As to Claim 23, Czelnik teaches a system (Fig. 1 at 1) comprising: 
a touch sensor (Figs. 1 and 3 at 10 and Pg. 5, ¶ 72-73) comprising a substrate (See Figs. 3 and 4 at 510 and 520);
(Figs. 1 and 3 at 50 and 51) configured to oscillate a touch surface (Pg. 6, ¶ 74-76); 
a controller (Fig. 1 at 35 and 200) coupled to the touch sensor and the first vibrator configured to: 
read a first set of force values from the touch sensor (Pg. 5, ¶ 73);
interpret a first input on the tactile surface (Pg. 5, ¶ 73);
interpret a first force magnitude of the first input at a first time based on the first set of force values (Pg. 5, ¶ 73 and Pg. 5, ¶ 79);
execute a down-click cycle by driving the first vibrator to oscillate the tactile surface in response to the first force magnitude exceeding a first threshold magnitude (Figs. 12 and 13 at 850 and Pg. 4, ¶ 64, Pg. 6, ¶ 76 and 79 and Pg. 8, ¶ 91-93); 
interpret a second force magnitude of the first input at a second time succeeding the first time (See Figs. 12 and 13 and Pg. 8, ¶ 91-93); and 
execute an up-click cycle by driving the first vibrator to oscillate the tactile surface in response to the second force magnitude falling below a second threshold magnitude less than the first threshold magnitude (Fig. 13, note that second threshold magnitude 860 is less than the first threshold magnitude 850 and Pg. 8, ¶ 91-93).
Czelnik, however, is silent as to what type of touch sensor is being used. Therefore, Czelnik fails to teach that the touch sensor comprises a set of sense electrode and drive electrode pairs.  Examiner takes Official Notice that resistive touch sensors with set of sense electrodes and drive electrode pairs are well-known in the art. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to replace the generic touch sensor taught by Czelnik, 
Czelnik also fails to teach a tactile surface arranged over the touch sensor. Examiner takes Official Notice that tactile surfaces arranged over the touch sensors are well known in the art. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a tactile surface, in the system taught by Czelnik, in order to help the user feel his/her way across the system.


Claims 1, 4, 10, 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czelnik et al. (USPGPUB 2016/0195931—hereinafter “Czelnik”) in view of Shiraishi (USPGPUB 2015/0153829—hereinafter “Shiraishi”).
As to Claim 1, Czelnik teaches a system (Fig. 1 at 1) comprising: 
a touch sensor (Figs. 1 and 3 at 10 and Pg. 5, ¶ 72-73) comprising a substrate (See Figs. 3 and 4 at 510 and 520);
a first vibrator (Figs. 1 and 3 at 50 and 51) coupled to the touch sensor (Pg. 3, ¶ 44); 
a controller (Fig. 1 at 35 and 200) configured to: 
read a first set of force values from the touch sensor (Pg. 5, ¶ 73);
interpret a first input on the tactile surface (Pg. 5, ¶ 73);
interpret a first force magnitude of the first input at a first time based on the first set of force values (Pg. 5, ¶ 73 and Pg. 5, ¶ 79);
(Figs. 12 and 13 at 850 and Pg. 4, ¶ 64, Pg. 6, ¶ 76 and 79 and Pg. 8, ¶ 91-93); 
interpret a second force magnitude of the first input at a second time succeeding the first time based on the first set of force values (See Figs. 12 and 13 and Pg. 8, ¶ 91-93); and 
execute an up-click cycle by driving the first vibrator to oscillate the tactile surface in response to the second force magnitude falling below a second threshold magnitude less than the first threshold magnitude (Fig. 13, note that second threshold magnitude 860 is less than the first threshold magnitude 850 and Pg. 8, ¶ 91-93).
Czelnik, however, is silent as to what type of touch sensor is being used. Therefore, Czelnik fails to teach that the touch sensor comprises a set of sense electrode and drive electrode pairs.  Examiner takes Official Notice that resistive touch sensors with set of sense electrodes and drive electrode pairs are well-known in the art. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to replace the generic touch sensor taught by Czelnik, with a resistive touch screen that comprises a set of sense electrode and drive electrode pairs, in order to provide a cheap and durable touch sensor.
Czelnik also fails to teach a spacer arranged below the touch sensor and configured to yield to displacement of the substrate during oscillation of the touch sensor surface.  Examiner cites Shiraishi to teach a spacer (Fig. 4 at 51-53) arranged below a touch sensor (11) and configured to yield to displacement of the substrate during oscillation of the touch surface (50 and Pg. 3, ¶ 39).  At the time of the effective (Shiraishi, Pg. 3, ¶ 39).
Czelnik, as modified by Shiraishi, fails to teach a tactile surface arranged over the touch sensor. Examiner takes Official Notice that tactile surfaces arranged over the touch sensors are well known in the art. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a tactile surface, in the system taught by Czelnik, as modified by Shiraishi, in order to help the user feel his/her way across the system.
As to Claim 17, Czelnik teaches a system (Fig. 1 at 1) comprising: 
a touch sensor (Figs. 1 and 3 at 10 and Pg. 5, ¶ 72-73) comprising a substrate (See Figs. 3 and 4 at 520);
a first vibrator (Figs. 1 and 3 at 50 and 51) coupled to the touch sensor (Pg. 3, ¶ 44); 
a plate arranged below the substrate (Fig. 6 at 510);
a controller (Fig. 1 at 35 and 200) configured to: 
read a first set of force values from the touch sensor (Pg. 5, ¶ 73);
interpret a first input on the tactile surface (Pg. 5, ¶ 73);
interpret a first force magnitude of the first input at a first time based on the first set of force values (Pg. 5, ¶ 73 and Pg. 5, ¶ 79);

(Figs. 12 and 13 at 850 and Pg. 4, ¶ 64, Pg. 6, ¶ 76 and 79 and Pg. 8, ¶ 91-93); 
interpret a second force magnitude of the first input at a second time succeeding the first time based on the first set of force values (See Figs. 12 and 13 and Pg. 8, ¶ 91-93); and 
execute an up-click cycle by driving the first vibrator to oscillate the tactile surface in response to the second force magnitude falling below a second threshold magnitude less than the first threshold magnitude (Fig. 13, note that second threshold magnitude 860 is less than the first threshold magnitude 850 and Pg. 8, ¶ 91-93).
Czelnik, however, is silent as to what type of touch sensor is being used. Therefore, Czelnik fails to teach that the touch sensor comprises a set of sense electrode and drive electrode pairs.  Examiner takes Official Notice that resistive touch sensors with set of sense electrodes and drive electrode pairs are well-known in the art. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to replace the generic touch sensor taught by Czelnik, with a resistive touch screen that comprises a set of sense electrode and drive electrode pairs, in order to provide a cheap and durable touch sensor.
Czelnik also fails to teach a spacer arranged below the touch sensor to vertically offset the substrate above the plate.  Examiner cites Shiraishi to teach a spacer (Fig. 4 at 51-53) arranged below a touch sensor (11) and configured to vertically offset a substrate (50 and Pg. 3, ¶ 39).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a spacer, (Shiraishi, Pg. 3, ¶ 39).
Czelnik, as modified by Shiraishi, fails to teach a tactile surface arranged over the touch sensor. Examiner takes Official Notice that tactile surfaces arranged over the touch sensors are well known in the art. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a tactile surface, in the system taught by Czelnik, as modified by Shiraishi, in order to help the user feel his/her way across the system.
As to Claim 4, Czelnik teaches executing the down-click cycle in response to the first force magnitude exceeding the first threshold magnitude of 5N (Fig. 12 at 850); and executing the up-click cycle in response to the second force magnitude falling below the second threshold magnitude of 3N (Fig. 12 at 860). Czelnik fails to teach that the first threshold magnitude is 120 grams and that the second threshold magnitude is 60 grams. However, the specification shows no apparent benefits in having the first and second threshold magnitudes be 120 grams and 60 grams, respectively. Therefore, having the first and second threshold magnitudes be 120 grams and 60 grams, respectively, in clearly a design choice based on the specific requirement of the claim. Furthermore, at the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to use any commonly used finger-press threshold values, including 120 grams and 60 grams, as the first and second threshold values, since any commonly used finger-press threshold values would perform equally well at executing click-up/down cycles.
Claim 10, Czelnik, as modified by Shiraishi, teaches a chassis (Czelnik, Fig. 1 at 5 and Shiraishi, Fig. 4 at 40/41); wherein the spacer (Shiraishi, Fig. 4 at 51-53) couples the touch sensor (Shiraishi, Fig. 4 at 11) to the chassis (Shiraishi, Fig. 4 at 40/41); wherein the first vibrator is arranged proximal a first edge of the tactile surface and configured to oscillate the tactile surface relative to the chassis by translating the tactile surface along a first axis parallel to the tactile surface (Czelnik, Fig. 6 at top two 610/620 and Pg. 7, ¶ 85); and further comprising a second vibrator coupled to the tactile surface arranged proximal a second edge of the tactile surface opposite the first edge and configured to oscillate the tactile surface relative to the chassis by translating the tactile surface along a second axis orthogonal to the first axis and parallel to the tactile surface (Czelnik, Fig. 6 at lower two 610/620 and Pg. 7, ¶ 85).
As to Claim 27, Czelnik teaches a chassis (Fig. 1 at 5). Czelnik teaches that the first vibrator comprises: a magnetic coil mounted to the substrate (Fig. 6 at 620); a magnetic element coupled within a recess of the chassis (Fig. 6 at 610); and wherein the first vibrator is arranged proximal a first edge of the tactile surface and configured to oscillate the tactile surface relative to the chassis by translating the tactile surface along a first axis parallel to the tactile surface (Czelnik, Fig. 6 at top two vibrators at 610/620 and Pg. 7, ¶ 85).
Czelnik, however, fails to teach a spacer coupling the touch sensor to the chassis.  Examiner cites Shiraishi to teach a spacer (Fig. 4 at 51-53) coupling a touch sensor (11) to a chassis (Fig. 4 at 40/41).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to (Shiraishi, Pg. 3, ¶ 39).


Claim 3, 18, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czelnik and Shiraishi in further view of Chang et al. (USPGPUB 2016/0370899—hereinafter “Chang”).
In the rejection below, the Office is relying on the provisional application date of Chang.
As to Claims 3 and 20, Czelnik, as modified by Shiraishi, fails to teach that the set of sense electrode and drive electrode pairs comprises a grid array of sense electrode and drive electrode pairs that is continuous across the substrate. Examiner cites Chang to teach a touch sensor (Fig. 1 at 110) comprising a grid array of sense electrode and drive electrode pairs that is continuous across the substrate (Fig. 1 at 111 and 112). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a continuous grid array of sensing and driving electrodes, as taught by Chang, in the system taught by Czelnik, as modified by Shiraishi, in order to provide touch sensibilities to the entire touch sensor.
Czelnik, as modified by Shiraishi, fails to teach a force-sensitive material that defines a continuous layer extending over the touch sensor. Examiner cites Chang to teach a force-sensitive material (Fig. 1 at 140) that defines a continuous layer extending over the touch sensor (Fig. 1 at 110 and Pg. 5, ¶ 48). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art (Pg.1, ¶ 7).
As to Claim 18, Czelnik, as modified by Shiraishi, fails to teach a force-sensitive material deposited over the touch sensor.  Examiner cites Chang to teach a force-sensitive material (Fig. 1 at 140) deposited over a touch sensor (Fig. 1 at 10 and Pg. 5, ¶ 48).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a force-sensitive material over a touch sensor, as taught by Chang, in the system taught by Czelnik, as modified by Shiraishi, in order to correctly detect pressure and calculate the center position and strength of a pressure exerted by an external object (Pg. 1, ¶ 7).  Czelnik, as modified by Shiraishi and Chang teaches that the vibrator is configured to oscillate the touch surface within a plane parallel to the touch sensor (Czelnik, Pg. 6, ¶ 74-76).
Czelnik, as modified by Shiraishi, fails to teach that the tactile surface extends over the force-sensitive material. Examiner takes Official Notice that tactile surfaces extending over the touch sensors are well known in the art. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a tactile surface, in the system taught by Czelnik, as modified by Shiraishi, in order to help the user feel his/her way across the system.

Claim 26, Czelnik teaches a first vibrator (Figs. 1 and 3 at 50 and 51) configured to oscillate the tactile surface within a plane parallel to the tactile surface (Pg. 6, ¶ 74-76).
Czelnik fails to teach that the set of sense electrode and drive electrode pairs comprises a grid array of sense electrode and drive electrode pairs that is continuous across the substrate. Examiner cites Chang to teach a touch sensor (Fig. 1 at 110) comprising a grid array of sense electrode and drive electrode pairs that is continuous across the substrate (Fig. 1 at 111 and 112). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a continuous grid array of sensing and driving electrodes, as taught by Chang, in the system taught by Czelnik, in order to provide touch sensibilities to the entire touch sensor.
Czelnik also fails to teach a spacer arranged below the touch sensor and configured to yield to displacement of the substrate during oscillation of the tactile surface within the plane parallel to the tactile surface.  Examiner cites Shiraishi to teach a spacer (Fig. 4 at 51-53) arranged below a touch sensor (11) and configured to yield to displacement of the substrate during oscillation of the tactile surface within the plane parallel to the tactile surface (50 and Pg. 3, ¶ 39).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a spacer, as taught by Shiraishi, in the system taught by Czelnik, in order to suppress the transmission of the vibration (Shiraishi, Pg. 3, ¶ 39).
Czelnik, as modified by Shiraishi, fails to teach a force-sensitive material that defines a continuous layer extending over the touch sensor. Examiner cites Chang to (Fig. 1 at 140 that defines a continuous layer extending over the touch sensor (Fig. 1 at 110 and Pg. 5, ¶ 48). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate a force-sensitive material that defines a continuous layer extending over a touch sensor, as taught by Chang, in the system taught by Czelnik, as modified by Shiraishi, in order to correctly detect pressure and calculate the center position and strength of a pressure exerted by an external object (Pg.1, ¶ 7).
	
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czelnik in view of Huang et al. (USPGPUB 2011/0090151—hereinafter “Huang”).
As to Claim 25, Czelnik, fails to teach that the tactile surface defines a surface of a keyboard; and wherein the controller is further configured to: map a location of the first input to a key of a keyboard; and output a touch image representing the first force magnitude of the first input and the key at approximately the first time.
Examiner cites Huang to teach a tactile surface defining a surface of a keyboard (See Figs. 1-2D); and a controller configured to: map a location of the first input to a key of a keyboard; and output a touch image representing the first force magnitude of the first input and the key at approximately the first time (See Abstract, Pg. 1, ¶ 11 and Pg. 4, ¶’s 51 and 54). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the mapping features taught by Huang, in the system taught by Czelnik, in order to significantly reduce the design cost of the device (Huang, Abstract).

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czelnik and Shiraishi in view of Huang.
As to Claims 5 and 19, Czelnik, as modified by Shiraishi, fails to teach that the tactile surface defines a surface of a keyboard; and wherein the controller is further configured to: map a location of the first input to a key of a keyboard; and output a touch image representing the first force magnitude of the first input and the first key at approximately the first time.
Examiner cites Huang to teach a tactile surface defining a surface of a keyboard (See Figs. 1-2D); and a controller configured to: map a location of the first input to a key of a keyboard; and output a touch image representing the first force magnitude of the first input and the first key at approximately the first time (See Abstract, Pg. 1, ¶ 11 and Pg. 4, ¶’s 51 and 54). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the mapping features taught by Huang, in the system taught by Czelnik, as modified by Shiraishi, in order to significantly reduce the design cost of the device (Huang, Abstract).


Allowable Subject Matter
Claims 7-9, 11, 21, 22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694